Case 1:20-cv-02985-WJM-SKC Document 147 Filed 01/21/21 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 20-cv-2985-WJM-SKC

   DENVER HOMELESS OUT LOUD, et al.,

          Plaintiffs,

   v.

   DENVER, COLORADO, et al.,

          Defendants.


        DEFENDANTS’ UNOPPOSED JOINT MOTION FOR FURTHER EXTENSION
           OF TIME TO RESPOND TO PLAINTIFFS’ AMENDED COMPLAINT


          Defendants City and County of Denver, Hancock, McDonald, Robinson, Bronson,

   Cody, A. Martinez, Conover, Moore, Phuvhapaisalkij, Monthathong, Randall, Hunter,

   Wilson, Udland, D. Martinez, Sam, Harvey, Ulich and Lutkin (collectively “Denver

   Defendants”); Defendant Environmental Hazmat Services, Inc. (“EHS”); and Defendants

   Governor Jared Polis and Colorado State Patrol Troopers Barkley, Burt, Caldwell,

   Cheema, Cleveland, Crenshaw, Daugherty, Davey, Dinkel, Dirnberger, Gasparovic,

   Gonzales, Hardy, Harrington, Jewett, Keeling, Kline, Larreau, Major, McCall, Novy, Pratt,

   Rae, Ross, Sanchez, Sargenti, Simcox, Strickland, Trujillo, Voss, Weil, and Williams

   (collectively “State Defendants”) respectfully submit this joint motion for further extension

   of time to respond to Plaintiffs’ current Amended Complaint (Doc. #46). As grounds for

   this motion, the Defendants state:
Case 1:20-cv-02985-WJM-SKC Document 147 Filed 01/21/21 USDC Colorado Page 2 of 6




          1.      Pursuant to D.C.COLO.LCivR 7.1(a), undersigned counsel certify that they

   conferred with Plaintiffs’ counsel, who states that Plaintiffs do not oppose this motion.

          2.      Pursuant to D.C.COLO.LCivR 6.1(b), undersigned counsel certify that this

   is Denver Defendants’ second request; the State Defendants’ second request; and EHS’s

   third request for an extension of time to respond to Plaintiffs’ Amended Complaint.

          3.      Pursuant to D.C.COLO.LCivR 6.1(c), undersigned counsel certify that they

   are serving their respective Defendants with a copy of this motion.

          4.      Plaintiffs commenced this action on October 5, 2020 by filing a Class Action

   Complaint and Jury Demand (Doc. #1). On October 20, 2020, Plaintiffs filed an Amended

   Class Action Complaint and Jury Demand (Doc. #46).

          5.      Plaintiffs’ counsel previously informed counsel for Defendants that Plaintiffs

   plan to file a second amended complaint that will address, and may cure, some of the

   issues identified in Defendants’ prior motions to dismiss.

          6.      On that basis, Defendants requested, and the Court granted, additional time

   to allow Plaintiffs to further amend their complaint, allow the Denver and State Defendants

   to avoid re-filing motions to dismiss that may be mooted by this subsequent amendment,

   and allow additional conferral before any future responsive pleadings. (Docs. ## 133, 136,

   140). The deadline for all Defendants to file responsive pleadings is currently January 22,

   2021. Id.

          7.      Upon further conferral, Plaintiffs’ counsel has informed Defendants’ counsel

   that while Plaintiffs still intend to file a second amended complaint, it will not be filed before




                                                   2
Case 1:20-cv-02985-WJM-SKC Document 147 Filed 01/21/21 USDC Colorado Page 3 of 6




   Defendants’ January 22 deadline to file responsive pleadings. Plaintiffs plan to file their

   second amended complaint by January 29, 2021.

         8.     Good cause exists for Defendants’ requested extension. To allow Plaintiffs

   enough time to amend their complaint, to avoid unnecessary pleadings likely to be

   mooted by those amendments, and to avoid any further need to extend this deadline,

   Defendants respectfully request an extension of the responsive-pleading deadline to

   February 19, 2021.

         9.     Plaintiffs do not oppose the relief sought in this motion, and no party will be

   prejudiced by the relief sought by Defendants.

         WHEREFORE, Defendants respectfully request that the Court grant this motion

   and allow Defendants up to and including February 19, 2021 to respond to Plaintiffs’

   Amended Complaint and Jury Demand (Doc. #46).

         Respectfully submitted this 21st day of January 2021.


                                         s/ Geoffrey C. Klingsporn
                                         Wendy J. Shea, Assistant City Attorney
                                         Conor D. Farley, Assistant City Attorney
                                         Geoffrey C. Klingsporn, Assistant City Attorney
                                         Denver City Attorney’s Office
                                         Civil Litigation Section
                                         201 W. Colfax Avenue, Dept. 1108
                                         Denver, CO 80202-5332
                                         Telephone: (720) 913-3112
                                         Email: wendy.shea@denvergov.org
                                         Email: conor.farley@denvergov.org
                                         Email: geoffrey.klingsporn@denvergov.org
                                         Attorneys for Denver Defendants




                                               3
Case 1:20-cv-02985-WJM-SKC Document 147 Filed 01/21/21 USDC Colorado Page 4 of 6




                                  s/ Melanie J. Granberg
                                  Timothy R. Gablehouse
                                  Melanie J. Granberg
                                  Evan C. Singleton
                                  Ashley L. Zurkan
                                  Gablehouse Granberg, LLC
                                  410 17th St., Suite 275
                                  Denver, CO 80237
                                  Telephone: (303) 572-0050
                                  Email: tgablehouse@gcgllc.com
                                  Email: mgranberg@gcgllc.com
                                  Email: esingleton@gcgllc.com
                                  Email: azurkan@gcgllc.com
                                  Attorneys for Environmental Hazmat Services, Inc.

                                  s/ Emely Garcia
                                  Stephanie Lindquist Scoville
                                  First Assistant Attorney General
                                  Kathleen Spalding
                                  Senior Assistant Attorney General
                                  Emely Garcia
                                  Attorney General Fellow
                                  Ralph L. Carr Colorado Judicial Center
                                  1300 Broadway, 10th Floor
                                  Denver, CO 80203
                                  Telephone: 720-508-6000
                                  Email: Stephanie.scoville@coag.gov;
                                          Kit.spalding@coag.gov;
                                          Emely.garcia@coag.gov
                                  Attorneys for State Defendants




                                        4
Case 1:20-cv-02985-WJM-SKC Document 147 Filed 01/21/21 USDC Colorado Page 5 of 6




                                CERTIFICATE OF SERVICE

         I certify that on this 21st day of January 2021, I filed the foregoing DEFENDANTS’
   UNOPPOSED JOINT MOTION FOR FURTHER EXTENSION OF TIME TO RESPOND
   TO PLAINTIFFS’ AMENDED COMPLAINT with the Clerk of Court using the CM/ECF
   system which will send notification of such filing to the following:

         David A. Lane, Esq. (dlane@kln-law.com)
         Darold W. Killmer, Esq. (dkillmer@kln-law.com)
         Andy McNulty, Esq. (amcnulty@kln-law.com)
         Reid Allison, Esq. (rallison@kln-law.com)

           In compliance with WJM Revised Practice Standard II.D.2.b, the undersigned also
   certifies that the following individuals have received service via email as parties or on
   behalf of parties that are not a natural person:

    Mayor Michael Hancock                         Officer Chris Randall
    Bob McDonald                                  Officer David Hunter
    Murphy Robinson                               Officer Toby Wilson
    Kristin Bronson                               Officer Jon Udland
    Lieutenant Mike Cody                          Officer David Martinez
    Sergeant Anthony Martinez                     Officer Wallace Sam
    Sergeant Brian Conover                        Officer James Harvey
    Corporal Mark Moore                           Officers Darren Ulrich
    Officer Thanarat Phuvhapaisalkij              Officer Mallory Lutkin
    Officer Rop Monthathong                       City and County of Denver, c/o Alan
                                                  Salazar, Chief of Staff, Mayor’s Office


                                            s/ Philip Jett
                                            Denver City Attorney’s Office

           In compliance with WJM Revised Practice Standard II.D.2.b, the undersigned also
   certifies that the following individuals have received service via email as parties or on
   behalf of parties that are not a natural person:

   Martin Green for Environmental Hazmat Services, Inc.

                                            s/ Melanie J. Granberg
                                            Gablehouse Granberg, LLC

           In compliance with WJM Revised Practice Standard II.D.2.b, the undersigned also
   certifies that the following individuals have received service via email as parties or on
   behalf of parties that are not a natural person:


                                              5
Case 1:20-cv-02985-WJM-SKC Document 147 Filed 01/21/21 USDC Colorado Page 6 of 6




    Governor Jared Polis                Trooper Doug Kline
    Trooper Alec Barkley                Trooper Bryan Larreau
    Trooper J.P. Burt                   Trooper Thomas Major
    Trooper William Caldwell            Trooper Sean McCall
    Trooper Umair Cheema                Trooper Brandon Novy
    Trooper Jacob Cleveland             Trooper Haas Pratt
    Trooper Crystal Crenshaw            Trooper Kevin Rae
    Trooper Colin Daugherty             Trooper Kyle Ross
    Trooper Gregory Davey               Trooper Rusty Sanchez
    Trooper David Dinkel                Trooper Victor Sargenti
    Trooper Joseph Dirnberger           Trooper Ty Simcox
    Trooper Andrew Gasparovic           Trooper Jonathan Strickland
    Trooper Christopher Gonzales        Trooper Nicholas Trujillo
    Trooper Nathan Hardy                Trooper Ryan Voss
    Trooper Jeremy Harrington           Trooper Darce Weil
    Trooper Heidi Jewett                Trooper Patrick Williams
    Trooper Geoffrey Keeling


                                     s/ Laurie Merrick
                                     Colorado Office of the Attorney General




                                       6
